DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
After the preliminary amendments filed 10/14/2020, claims 1-51 were cancelled and 52-71 were newly added. Therefore, claims 52-71 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al (2010/0304862).
In Regards to claims 52 and 62, Coleman discloses:
determining, using control circuitry, a first location within a video game environment of a first avatar corresponding to a first user (paragraph [0034], the range at which a chat bubble appears is based on the distance between characters in the game);

detecting, using the control circuitry, an interaction of the first user within the video game environment (paragraph [0009], a player controlling a character);

determining, using the control circuitry, a trajectory of an on-screen graphic based on the interaction of the first user (paragraph [0034], chat rules 126 include instructions for presenting the dialogue including orientation and location of a chat bubble based on the characters location);

determining, using the control circuitry, a presentation format of the on-screen graphic based on the interaction of the first user (paragraph [0034], for example the scaling of the dialogue is based on the location of the character which is controlled by the player); and

generating, using the control circuitry, the on-screen graphic in the presentation format, wherein the on-screen graphic comprises a pointer along the trajectory (paragraph [0034], chat rules 126 include instructions for presenting the dialogue including orientation and location of a chat bubble based on the characters location).

In Regards to claims 53 and 63, Coleman discloses that which is discussed above. Coleman further discloses:
comparing, using the control circuitry, the interaction of the first user with entries in a database listing presentation formats associated with different types of user interaction (paragraph [0035], chat rules 126 utilizes stored instructions to determine placement of the chat bubble based on the character’s location within the game).

In Regards to claims 54 and 64, Coleman discloses that which is discussed above. Coleman further discloses that:
a first type of user interaction relates to audio communications (paragraph [0036], chat rules may include instructions for including sound effects included with emotes).

In Regards to claims 55 and 65, Coleman discloses that which is discussed above. Coleman further discloses that:
a second type of user interaction relates to actions in the video game environment (paragraph [0035], chat rules 126 utilizes stored instructions to determine placement of the chat bubble based on the character’s location within the game).


In Regards to claims 56 and 66, Coleman discloses that which is discussed above. Coleman further discloses:
determining, using the control circuitry, the size of the on-screen graphic based on the interaction of the first user (paragraph [0035], chat rules 126 determine size of the chat bubble based on the character location).

In Regards to claims 57 and 67, Coleman discloses that which is discussed above. Coleman further discloses:
determining, using the control circuitry, the shape of the on-screen graphic based on the interaction of the first user (paragraph [0035], chat rules 126 determine style and font of the chat bubble based on the character interactions).

In Regards to claims 58 and 68, Coleman discloses that which is discussed above. Coleman further discloses that:
the interaction of the first user has a first velocity and the presentation format is determined based, at least in part, on the first velocity of the first user (paragraph [0034] – paragraph [0035], chat rules 126 presents the chat bubble adjacent to the character for example when the character has a velocity of zero).

In Regards to claims 59 and 69, Coleman discloses that which is discussed above. Coleman further discloses that:
the presentation format is a presentation format that has been customized by the first user (paragraph [0035], the range at which the chat bubbles may be presented are adjustable).

In Regards to claims 60 and 70, Coleman discloses that which is discussed above. Coleman further discloses:
determining, using the control circuitry, a second location within a video game environment of the interaction of the first user (paragraph [0034], chat rules 126 include instructions for presenting the dialogue including orientation and location of a chat bubble based on the characters location in relation to another character).

In Regards to claims 61 and 71, Coleman discloses that which is discussed above. Coleman further discloses that:
the presentation format is determined based, at least in part, on the distance, within the video game environment, between the first location and the second location (paragraph [0034], chat rules 126 include instructions for presenting the dialogue including orientation and location of a chat bubble based on the characters location in relation to another character).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        

/Jason Pinheiro/Examiner, Art Unit 3715